800 F.2d 223
Victor ARGUELLES-VASQUEZ, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 84-7697.
United States Court of Appeals,Ninth Circuit.
Sept. 22, 1986.

Carlos Vellanoweth, Los Angeles, Cal., for petitioner.
Evelyn Matteucci, Asst. U.S. Atty., Los Angeles, Cal., for respondent.


1
Before:  BROWNING, Chief Judge, GOODWIN, WALLACE, SNEED, KENNEDY, ANDERSON, HUG, TANG, SCHROEDER, FLETCHER, FARRIS, PREGERSON, ALARCON, POOLE, NELSON, CANBY, NORRIS, REINHARDT, BEEZER, HALL, WIGGINS, BRUNETTI, KOZINSKI, NOONAN and THOMPSON, Circuit Judges


2
Prior opinion, 786 F.2d 1433.

ORDER

3
Upon the vote of a majority of the regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Rule 25 of the Rules of the United States Court of Appeals for the Ninth Circuit.  The previous three-judge panel assignment is withdrawn.